DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSs filed 4/28/2020, 9/2/2020 and 1/14/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of JP 2015-217152 has been filed in parent Application No. 15773225, filed on 5/3/18.
It is noted that applicants have not filed a certified translation of JP 2015-217152.

Specification
The abstract of the disclosure is objected to because of the reference to a “Selected Figure” and “Nil”.  It is not clear what applicant is referring to with this terminology.  Correction is required.  See MPEP § 608.01(b).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al US 2012/0040968 in view of Momtaz et al Pharmacogenomics and Personalized Medicine vol. 7 p. 357 (Jan. 2014) and Appendices A-C
	Shimada et al discloses the use of 6-ethyl-3-({3- methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin- 1-yl]phenyl} amino)-5-(tetrahydro-2H- pyran-4-ylamino)pyrazine-2-carboxamide and hemifumarate salts thereof for the treatment of cancer (see para 237, Test Example 1 (page 15, Example 547 and 577 (hemifumarate salt) (page 150) and claim 7 and the entire reference).  The compound can be used in combination with immunotherapeutic agents and the administration of the two agents can be simultaneous, separate, in succession (reads on continuous) or at desired intervals (reads on intermittent) (para. 346-347).
	The only difference between the reference and the claimed invention is the combination with monoclonal antibodies inhibiting binding of PD-1 and PD-L1, specifically nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab or durvalumab.
	Nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab and durvalumab are well known PD1 or PDL1 inhibitors, most of which are in either FDA approved or are in clinical trials.  For example, Momtaz et al discloses that nivolumab, pembrolizumab, atezolizumab (MPDL3280A, see Appendix A), pidilizumab, avelumab (MSB0010718C, see Appendix B) or durvalumab (MEDI4736, see Appendix C) are used for treatment of cancer (p. 361 and entire reference).  The reference also discloses that these antibodies can be used in combination with small molecules (pages 362-363).  
Thus, since Shimada et al discloses that 6-ethyl-3-({3- methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin- 1-yl]phenyl} amino)-5-(tetrahydro-2H- pyran-4-ylamino)pyrazine-2-carboxamide can be used in combination with immunotherapeutic agents and since nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab and durvalumab are well known immunotherapeutic agents and since these can also be combined with small molecules, it would have  been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known monoclonal antibodies nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab and durvalumab as the immunotherapeutic agent in Shimada et al with the expected benefit of treating cancer.  The instant situation is also supported by the analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  




Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al WO 2015/119122 or Eguchi et al US 2016/0339020 (priority to 2/4/14) in view of Shimada et al US 2012/0040968, Momtaz et al Pharmacogenomics and Personalized Medicine vol. 7 p. 357 (Jan. 2014) and Appendices A-C.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
WO 2015/119122 has a publication date of 8/13/15 and a priority date of 2/4/14.  Thus, because the current priority date is 11/2/16, the reference is a 102a1 type reference.  If applicant files the translation of the priority document and the Examiner determines that the instantly claimed subject matter has priority to 11/4/15, then the WO document would have a 102a1 and a 102a2 date.
Whether the translation is filed or not, the US 2016/0339020 document only has a 102a2 date.
US 2016/0339020 is the English equivalent of WO 2015/119122 and therefore all passage citations in the rejection will be to the US document.
Eguchi et al discloses 6-ethyl-3-({3- methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin- 1-yl]phenyl} amino)-5-(tetrahydro-2H- pyran-4-ylamino)pyrazine-2-carboxamide and hemifumarate salts thereof and its use, in combination with EGFR inhibitor, for the treatment of cancer (summary, para 11-14, 19, 40-104 and entire reference). 
	The only difference between the reference and the claimed invention is the combination with monoclonal antibodies inhibiting binding of PD-1 and PD-L1, specifically nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab or durvalumab and the order of administration.
Shimada et al discloses the use of 6-ethyl-3-({3- methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin- 1-yl]phenyl} amino)-5-(tetrahydro-2H- pyran-4-ylamino)pyrazine-2-carboxamide and hemifumarate salts thereof for the treatment of cancer (see para 237, Test Example 1 (page 15, Example 547 and 577 (hemifumarate salt) (page 150) and claim 7 and the entire reference).  The compound can be used in combination with immunotherapeutic agents and the administration of the two agents can be simultaneous, separate, in succession (reads on continuous) or at desired intervals (reads on intermittent) (para. 346-347).
	Nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab and durvalumab are well known PD1 or PDL1 inhibitors, most of which are in either FDA approved or are in clinical trials.  For example, Momtaz et al discloses that nivolumab, pembrolizumab, atezolizumab (MPDL3280A, see Appendix A), pidilizumab, avelumab (MSB0010718C, see Appendix B) or durvalumab (MEDI4736, see Appendix C) are used for treatment of cancer (p. 361 and entire reference).  The reference also discloses that these antibodies can be used in combination with small molecules (pages 362-363).  
Thus, since Eguchi et al discloses that 6-ethyl-3-({3- methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin- 1-yl]phenyl} amino)-5-(tetrahydro-2H- pyran-4-ylamino)pyrazine-2-carboxamide can be used in combination anti-cancer agent, EGFR inhibitor, and since nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab and durvalumab are well known immunotherapeutic agents for cancer treatment and since these can also be combined with small molecules, it would have  been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known monoclonal antibodies nivolumab, pembrolizumab, atezolizumab, pidilizumab, avelumab and durvalumab as the anti-cancer agent in Eguchi et al with the expected benefit of treating cancer.  The instant situation is also supported by the analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  The order of administrations are obvious in view of Shimada et al which discloses that 6-ethyl-3-({3- methoxy-4-[4-(4-methylpiperazin-1-yl)piperidin- 1-yl]phenyl} amino)-5-(tetrahydro-2H- pyran-4-ylamino)pyrazine-2-carboxamide and hemifumarate salts thereof are used in combination with immunotherapeutic agents and the administration of the two agents can be simultaneous, separate, in succession.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,744,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to methods of immunological activation to a subject in need thereof and the instant set of claims are directed to methods for the treatment of cancer by immunotherapy to subjects in need thereof using the same combination as in the patent.  It is the Examiner’s position that the since the instant claims are directed to methods of treating cancer by immunotherapy and the patent claims are directed to immunological activation, that the patent claims encompass cancer treatment by immunotherapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643